Citation Nr: 0305706	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right eyebrow 
cyst (claimed as residuals of a shrapnel wound).

2.  Entitlement to service connection for left shoulder 
disability with a scar.

3.  Basic eligibility for VA non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1960 to March 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in June and 
November 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
the benefits sought on appeal.  

In July 2000, along with other diseases or injuries for which 
a service connection claim was being made, the veteran listed 
on his Application for Compensation a heart disorder, 
indicated to have had a post-service onset in 1991, and a 
"broken back," with date of onset unknown.  The issues of 
entitlement to service connection for a heart disorder or 
back disorder, however, have not been adjudicated, developed, 
or certified for appellate review.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, these issues are referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, and obtained all relevant 
evidence necessary to decide the claims, in order to assist 
in substantiating the claims for VA compensation benefits.

2.  The veteran did not sustain a shrapnel wound to the right 
eyebrow during service; did not experience a chronic 
disability involving the right eyebrow in service; and 
currently has no disability as a result of removal of cyst of 
the right eyebrow in service in January 1962.

3.  The veteran did not sustain a left shoulder injury or 
disease in service, including a shrapnel wound or a scar to 
the left shoulder; did not experience a chronic disability 
involving the left shoulder in service; and does not 
currently have a left shoulder disability or scar to the left 
shoulder.

4.  The appellant did not have active military service during 
a period of war. 


CONCLUSIONS OF LAW

1.  Residuals of a right eyebrow cyst (claimed as residuals 
of a shrapnel wound) were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  A left shoulder disability with scar was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

3.  The criteria for basic entitlement to VA non-service-
connected disability pension benefits have not been met.  38 
U.S.C.A. §§ 101(2)(29), 1521, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection and to establish eligibility for a non-service-
connected pension.  In letters dated in October 2001 and 
December 2001, the RO advised the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000, advised the 
veteran that VA would request medical records, employment 
records, and records from Federal agencies that the veteran 
identified, and requested the veteran to complete VA Forms 
21-4142.  The May 2002 statement of the case advised the 
veteran of the regulatory provisions of the Veterans Claims 
Assistance Act of 2000.  The RO informed the veteran that it 
had his DD 214 on file and would request verification of 
service.  VA specifically requested VA treatment records.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  Thus, the veteran has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

A. Service Connection for a Right Eyebrow Cyst

The veteran contends that service connection is warranted for 
residuals of a right eyebrow cyst.  He wrote on his 
Application for Compensation that he had sustained a shrapnel 
wound of the right eyebrow and temple in 1962 or 1963.  The 
veteran's representative requests that any reasonable doubt 
be resolved in the veteran's favor. 

Service medical records are negative for evidence of a 
shrapnel wound to the right eyebrow or right temple during 
service.  Service medical records reflect that in October and 
November 1961 the veteran was seen for a cyst of the right 
eyebrow, and that in January 1962 he underwent removal of the 
cyst with suture removal.  Service examinations conducted in 
August 1963 and February 1964, as well as the March 1964 
service separation examination, found the veteran's skin to 
be normal except for other unrelated tattoos or scars in 
other locations.  

While the veteran has requested service connection for 
residuals of a shrapnel wound in service, the weight of the 
evidence demonstrates that he did not sustain a shrapnel 
wound of any kind, including to the right eyebrow, during 
service.  Service medical records are negative for evidence 
of a shrapnel wound in service.  

The veteran's assertion that he had a "piece of metal" 
removed from his head is unsupported by the service medical 
record entries that reflect only a cyst removal in January 
1962, and are negative for any evidence of shrapnel removal.  
Contrary to the veteran's assertion that he had a shrapnel 
wound that the doctor wanted to develop into a cyst before 
removal, the service medical records demonstrate that in 
October 1961 the medical examiner described what the veteran 
presented with at that time as a "cyst," without mention of 
any history or findings of shrapnel wound or metal.  The 
veteran's assertion that a doctor during service "told me 
that the piece of metal in my head was too close to some 
vital part" does not constitute evidence in support of the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such a veteran's 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

The weight of the lay and medical evidence of record 
demonstrates that the veteran did not experience a chronic 
disability in service involving the right eyebrow, and did 
not have continuous post-service symptomatology of the right 
eyebrow area.  Service medical records are negative for any 
entries regarding the right eyebrow after the January 1962 
cyst removal over the right eyebrow.  The first post-service 
evidence of any assertion of right eyebrow disorder was on 
the veteran's Application for Compensation in July 2000, 
notably over 36 years after service separation. 

Moreover, the evidence does not demonstrate that the veteran 
currently has a disability as a result of his alleged 
shrapnel wound during service.  The veteran has not indicated 
that he currently has a residual scar or disability related 
to the in-service removal of cyst in January 1962, or any 
limitation therefrom.  VA outpatient treatment records, as 
well as the scant lay evidence of record, are negative for 
evidence of a current disability of a residual scar to or 
over the right eyebrow.  

Based on this evidence, the Board finds that the veteran did 
not sustain a shrapnel wound to the right eyebrow during 
service, did not experience a chronic disability involving 
the right eyebrow in service, did not have continuous post-
service symptomatology of the right eyebrow area, and 
currently has no disability as a result of removal of cyst of 
the right eyebrow in service.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
right eyebrow cyst (claimed as residuals of a shrapnel 
wound).  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

B. Service Connection for Left Shoulder Disability with Scar

The veteran contends that service connection is warranted for 
residuals of a shrapnel wound to the left shoulder with scar.  
He wrote on his Application for Compensation that he had 
sustained a shrapnel wound that included to the left shoulder 
with scar in 1962 or 1963.  The veteran's representative 
requests that any reasonable doubt be resolved in the 
veteran's favor. 

Service medical records are negative for evidence of a 
shrapnel wound to the left shoulder with scar during service.  
Service medical records are negative for any complaints, 
findings, or diagnoses pertaining to left shoulder disability 
or scar to the left shoulder.  Service examinations conducted 
in August 1963 and February 1964, as well as the March 1964 
service separation examination, found the veteran's skin to 
be normal except for other unrelated tattoos or scars in 
other locations.  The well-healed scar to the thenar aspect 
of the left upper arm is the same scar that preexisted 
service and was noted on the service entrance examination; 
the veteran has not contended that this is the scar for which 
he is claiming service connection, and does not contend that 
this scar was aggravated by service. 

While the veteran has requested service connection for 
residuals of a shrapnel wound injury to the shoulder in 
service, the weight of the evidence demonstrates that he did 
not sustain a shrapnel wound during service.  Service medical 
records are negative for evidence of a shrapnel wound to the 
left shoulder or for a scar to the left shoulder in service.  
Service medical records are negative for evidence of any left 
shoulder injury or disease during service.  

The weight of the lay and medical evidence of record further 
demonstrates that the veteran did not experience a chronic 
disability in service involving the left shoulder or a scar 
to the left shoulder, and did not have continuous post-
service symptomatology of the left shoulder or a scar to the 
left shoulder.  Service medical records are negative for any 
entries regarding the left shoulder.  The first post-service 
evidence of any assertion of right eyebrow disorder was on 
the veteran's Application for Compensation in July 2000, 
notably over 36 years after service separation. 

Moreover, the evidence does not demonstrate that the veteran 
currently has a disability as a result of his alleged 
shrapnel wound or left shoulder injury during service.  VA 
outpatient treatment records, as well as the scant lay 
evidence of record, are negative for evidence of a current 
disability of the left shoulder or a residual scar to the 
left shoulder.  

Based on this evidence, the Board finds that the veteran did 
not sustain an injury, shrapnel wound, or scar to the left 
shoulder during service, did not experience a chronic 
disability involving the left shoulder or scar during 
service, did not have continuous post-service symptomatology 
of the left shoulder area, and currently has no left shoulder 
or scar disability.  For these reasons, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for a left shoulder injury, 
including shrapnel wound injury with scar to the left 
shoulder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303. 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
service connection issues on appeal; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of either of these service connection 
issues on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102. 


III.  Eligibility for VA Non-service-connected Disability 
Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
have active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a) (West 2002); 38 C.F.R. 
§§ 3.1, 3.6.  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-
time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  
"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.  "Active military, 
naval, and air service" also includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from a covered disease which occurred during 
such training.  38 C.F.R. § 3.6(a).

The dispositive facts of this case are not in dispute.  The 
appellant has not disputed the dates of his service as they 
have been documented by service records and verified by the 
service department, including a DD Form 214 that reflects the 
veteran's active duty service from March 22, 1960 to March 
20, 1964.  As noted above, entitlement to pension requires 
that the appellant have served during a period of war.  38 
C.F.R. § 3.3(a)(3).  The beginning and ending dates of each 
war period starting with the Indian War are set forth in 38 
C.F.R. § 3.2.  The following periods are recognized as 
wartime service during the Vietnam era: (1) February 28, 1961 
to May 7, 1975, for veterans who served in the Republic of 
Vietnam during that time period; and (2) August 5, 1964 to 
May 7, 1975, for all other veterans of the Vietnam era. 38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The service department verification of the veteran's service 
reflects verification of the dates of active duty service 
from March 22, 1960 to March 20, 1964.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In general, there is 
no contention or evidence that the service as established by 
available service records is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  For these reasons, the Board 
finds that the appellant did not have active military service 
during a period of war, so that the criteria for basic 
entitlement to VA non-service-connected disability pension 
benefits have not been met. 
38 U.S.C.A. §§ 101(2), 1521, 5103, 5103A; 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.8, 3.9, 3.159.

The appellant essentially contends that he should be entitled 
to pension because his DD 214 reflects that he had one year, 
two months, and eleven days of "foreign and/or sea 
service," which he contends could have included service in 
Vietnam (he was unsure where he had been).  In this regard, 
the Board notes that the veteran's service personnel records 
reflect that the veteran arrived and disembarked at Okinawa 
in October 1960 from San Diego, and that he left Okinawa in 
November 1961, arrived and docked at Pearl Harbor, Hawaii in 
December 1961, and then departed Pearl Harbor and arrived and 
disembarked at San Diego later in December 1961.  The 
veteran's DD 214 and his remaining personnel records also do 
not reflect service in the Republic of Vietnam.  No other 
foreign service is shown.  Further, in response to an RO 
inquiry regarding the veteran's service in Vietnam, the 
service department responded that the first Marine deployment 
was on March 8, 1965 when the 3rd Marine Regiment landed at 
Da Nang.  As noted above, the veteran was discharged in March 
1964.  Thus, by regulation and in light of the fact in this 
case, the veteran's military service cannot be said to have 
occurred during a wartime period.  

In this case, the Board finds that the appellant did not have 
active military service during a period of war, as defined by 
regulation; accordingly, as the criteria for basic 
entitlement to VA non-service-connected disability pension 
benefits have not been met, the claim must be denied.  38 
U.S.C.A. §§ 101(2), 1521, 5103, 5103A; 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9, 3.159.  The Board 
has carefully reviewed the entire record in this case.  This 
is a case in which the law and not the weight of the evidence 
is dispositive; basic eligibility for pension is precluded 
based on the appellant's service because the appellant did 
not have active military service during a period of war.  For 
this reason, the appeal for basic eligibility for non-
service-connected pension benefits must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

An appeal for service connection for a right eyebrow cyst 
(claimed as residuals of a shrapnel wound) is denied.

An appeal for service connection for left shoulder disability 
with a scar is denied.

An appeal for non-service-connected pension benefits is 
denied.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

